Case: 4:19-cv-02210-RWS Doc. #: 49 Filed: 03/19/21 Page: 1 of 2 PageID #: 1391




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MISSOURI
                               EASTERN DIVISION

REFRIGERATION SUPPLIES, INC.,              )
                                           )
            Plaintiff,                     )
                                           )
      vs.                                  )         Case No. 4:19 CV 2210 RWS
                                           )
ACADIA INS. CO.,                           )
                                           )
            Defendant.                     )

                          MEMORANDUM AND ORDER

      On Wednesday, March 3, 2021, I spoke with counsel by telephone about

picking a new trial date because this case will not go to trial as currently scheduled

on April 5, 2021. Counsel were instructed to confer about potential trial dates and

contact my office with proposed dates.

      Accordingly,

      IT IS HEREBY ORDERED that counsel shall file a joint memorandum

by no later than March 26, 2021 which sets out mutually agreeable proposed

trial dates for this case.
Case: 4:19-cv-02210-RWS Doc. #: 49 Filed: 03/19/21 Page: 2 of 2 PageID #: 1392




      IT IS FURTHER ORDERED that the parties’ obligation to file initial pre-

trial materials as required by the case management order [Doc. 28] is suspended

pending further Order by the Court.


                               __________________________________
                               RODNEY W. SIPPEL
                               UNITED STATES DISTRICT JUDGE

Dated this 19th day of March, 2021.




                                        2
